Name: Commission Regulation (EC) No 2820/94 of 21 November 1994 fixing a threshold value for individual transactions in the context of statistics relating to trade between Member States
 Type: Regulation
 Subject Matter: executive power and public service;  information and information processing;  trade policy;  tariff policy;  economic analysis;  trade
 Date Published: nan

 Avis juridique important|31994R2820Commission Regulation (EC) No 2820/94 of 21 November 1994 fixing a threshold value for individual transactions in the context of statistics relating to trade between Member States Official Journal L 299 , 22/11/1994 P. 0001 - 0002 Finnish special edition: Chapter 2 Volume 13 P. 0055 Swedish special edition: Chapter 2 Volume 13 P. 0055 COMMISSION REGULATION (EC) No 2820/94 of 21 November 1994 fixing a threshold value for individual transactions in the context of statistics relating to trade between Member StatesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3330/91 of 7 November 1991 on the statistics relating to the trading of goods between Member States (1), as amended by Commission Regulation (EEC) No 3046/92 (2), and in particular Articles 30 and 33 thereof, Whereas, in the context of statistics relating to the trading of goods between Member States, the obligation to supply the statistical information required devolves squarely on the economic operators; Whereas, despite the existence of statistical thresholds, there remain parties responsible for providing information effecting a large number of low-value transactions who are obliged to communicate these in the greatest detail, an obligation which represents a burden out of all proportion to the usefulness of the information thus obtained; Whereas, it is necessary to reduce the burden on intra-Community operators as far as possible; Whereas any such reduction should be limited only by the need to obtain statistics of a satisfactory quality and to satisfy specific information needs; Whereas these low-value transactions may be amalgamated under a single global heading in Chapter 99 of the combined nomenclature established by Council Regulation (EEC) No 2658/87 of 23 July 1987 relating to the Customs Tariff and Statistical Nomenclature and the Common Customs Tariff (3), as last amended by Commission Regulation (EC) No 1966/94 (4); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Statistics Relating to the Trading of Goods between Member States, HAS ADOPTED THIS REGULATION: Article 1 1. A threshold value for individual transactions shall be established. Without prejudice to Article 2, this threshold shall give the parties responsible for providing information the option of entering all transactions whose value is below this threshold under a global heading of the combined nomenclature, in which case the application of Article 23 of Regulation (EEC) No 3330/91 shall be limited to the provision of the following data: - in the case of arrivals, the Member State of dispatch, - in the case of dispatches, the Member State of consignment, - in the value of the goods. 2. The global heading referred to in paragraph 1 shall be identified by CN code 9950 00 00. 3. For the purposes of this Regulation, 'transaction' means any commercial or other operation which involves the movement of specific goods which are the object of statistics relating to trade between Member States. 4. The threshold for each transaction shall be ECU 100. Article 2 1. In the context of this Regulation, Member States may refuse or limit application of the option provided for in Article 1 if they consider that the aim of maintaining a satisfactory quality of statistical information overrides the desirability of reducing the reporting burden. 2. Member States may require parties reponsible for providing information to ask the national department responsible for compiling statistics on the trading of goods between Member States, in advance, to be allowed to make use of the option referred to in Article 1. 3. When so requested by the Commission, Member States shall transmit such information as is necessary for monitoring the application of this Regulation. Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 November 1994. For the Commission Henning CHRISTOPHERSEN Vice-President (1) OJ No L 316, 16. 11. 1991, p. 1. (2) OJ No L 307, 23. 10. 1992, p. 27. (3) OJ No L 256, 7. 9. 1987, p. 1. (4) OJ No L 198, 30. 7. 1994, p. 103.